Appleton, C. J.
This is an action of trespass for an assault and battery upon the plaintiff by the defendant.
The evidence shows an affray between the defendant and A. L. Soule, the father of the plaintiff. The plaintiff interfered for the protection of her father, and to prevent the further continuance of the affray. A child has an unquestioned right to intervene for the protection of a father upon whom an assault is being committed. The defendant committed the assault upon the plaintiff while acting in defense of her father. For this assault and the damages resulting therefrom the defendant is responsible to this plaintiff. For the wrongs and injuries done to and inflicted upon the father, he alone is entitled to remuneration.
The plaintiff, in support of her suit, introduced, not merely evidence of the assault upon herself, but of that upon her father. Nor was that all. Evidence of the effects of the assault on the father, how long he was sick in consequence thereof, and all the details, as fully as though the father had been the plaintiff’, were offered in evidence and received, notwithstanding the con*186tinuous objection of counsel and the admonitory suggestions of the court. The fact of the affray may have been admissible, but not a detailed account of its subsequent consequences. Currier v. Swan, 63 Maine, 323.
The only object of this persistent introduction of evidence not relevant to the cause on trial, must have been to divert attention from the actual injuries sustained by the plaintiff to the greater injuries sustained by the father, and thus, by commingling the wrongs of both, to enhance the damages of the plaintiff. The plaintiff is entitled to damages for injuries she has suffered and for nothing more.

Exceptions sustained.

Walton, Dioeeeson, Petees and Libbey, JJ., concurred.